Citation Nr: 0524708	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for interstitial fibrosis 
of the lung associated with asbestos exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the above claim.

In February 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in June 2005 before 
the undersigned.  Transcripts of these hearings are of 
record.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is diagnosed as having interstitial fibrosis 
of the lung associated with asbestos exposure, which as 
likely as not began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
interstitial fibrosis of the lung associated with asbestos 
exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The service medical records do not show any complaints, 
treatment or findings of a lung disorder.  The veteran's 
personnel records show that he served aboard the USS 
Bayfield, USS Mann, and the USNS Gen Sultan.  His primary 
military occupation was an ammunition technician.  

In October 1997, the veteran received private medical 
treatment from Dr. Richard B. Levine.  Bilateral interstitial 
fibrosis was found in the veteran's mid and lower lung zones 
with irregular linear interstitial markings delineated, which 
Dr. Levine found to be typical of previous asbestos exposure 
and indicated asbestosis.  

In May 1998, the veteran received private medical treatment 
from Dr. Alvin Schonfeld.  The veteran reportedly smoked one 
pack of cigarettes per week from age 25 to age 35 and was 
exposed to aerosolized asbestos while an ironworker between 
1966 and 1992.  The veteran was diagnosed as having 
interstitial fibrosis caused by pulmonary asbestosis.  

The veteran received private medical treatment from UCONN 
Medical Group.  In October 2002, Dr. Michael Grey examined 
the veteran and diagnosed him as having asbestosis.  He 
opined that the veteran's work history as an ironworker 
exposed him to asbestos material.  In addition, Dr. Grey 
stated that the veteran had contributory asbestos exposures 
during service.  

In a February 2004 hearing, the veteran stated that during 
service aboard the USS Bayfield, he was assigned to refurbish 
the boiler room while the ship was docked.  This required 
scraping the walls with scrapers and steel bristled brushes.  
He worked eight hours days in the boiler room for three 
weeks.  He did not wear protective clothing or a mask.  In 
addition, while the veteran was stationed in Okinawa, he 
handled and disposed of old ammunition as part of his 
position as an ammunition driver.  Some of the ammunition was 
leaking, so he had to dump them into the sea.  Some of the 
ammunition he handled was covered with fire blankets, which 
were made of asbestos.  The veteran admitted that he was also 
exposed to 
asbestos post service as an ironworker, but stated that he 
believed his exposure during service was also a contributing 
factor to his current disability.

In a June 2005 personal hearing, the veteran gave a similar 
account of his exposure to asbestos inservice and post 
service as stated during the February 2004 hearing.  He added 
that when disposing of ammunition during service, they burned 
some of the old ammunition, which contained asbestos.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board must analyze the veteran's claim of entitlement to 
service connection for asbestos-related disease with 
consideration of VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (February 5, 2004) (hereinafter "M21-1").  
In addition, an opinion by VA's Office of General Counsel 
should also be considered, which discusses the development of 
asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000), published 
at 65 Fed Reg. 33,422 (2000).  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  

The latency period for asbestos- related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, 7.21(b)(2).  Of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Id.  Part (a) 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

M21-1, Part VI, para. 7.21(b) pertains to occupational 
exposure, and acknowledges that high exposure to asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, as asbestos was used extensively in 
military ship construction.  Exposure has also been found 
with occupations involving carpentry and construction and 
military equipment.  M21-1, Part VI, para. 7.21(c) provides 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that the Board must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4-
00; Ashford v. 
Brown, 10 Vet. App. 120, 123-24 (1997).  The determinative 
issues of an asbestos case are whether an asbestos-related 
disease has been diagnosed and then shown to be medically 
related to in-service exposure to asbestos.  See VAOPGCPREC 
4-00; Nolen v. West, 12 Vet. App. 347, 351 (1999).  Although 
the veteran may provide competent evidence of a current 
disability and of inservice exposure, the claimant would 
still need to present competent medical evidence of a nexus 
relating the current disability to inservice exposure to 
asbestos.  Id.  

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for interstitial fibrosis 
of the lung associated to asbestos exposure.  

The veteran's service records show that he was stationed 
aboard the USS Bayfield during service and that he was an 
ammunition technician.  As the Board finds the veteran's 
testimony credible, such evidence supports his contentions 
that he was exposed to asbestos while refurbishing a boiler 
room on the ship and disposing of ammunition.  In addition, 
the veteran has been diagnosed as having an asbestos-related 
disease, specifically interstitial fibrosis of the lung 
associated with asbestos exposure.  Although the veteran had 
significant post-service exposure to asbestos while an 
ironworker, the competent medical evidence provided by Dr. 
Grey shows that his in-service exposure was a contributing 
factor in his current disability.  Accordingly, service 
connection for interstitial fibrosis of the lung associated 
with asbestos exposure is warranted.

In sum, there is competent medical evidence showing that 
interstitial fibrosis of the 
lung associated with asbestos exposure is related to service.  
The Board finds that the evidence supports the claim, and 
service connection is warranted.


ORDER

Service connection for interstitial fibrosis of the lung 
associated with asbestos exposure is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


